Citation Nr: 1017206	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
shoulder disability.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 
1986 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction was subsequently transferred to the 
RO in Newark, New Jersey.

On a Form 9 submitted in January 2009, it was indicated that 
the appellant wished to appeal only the denial of the 
reopening of her right shoulder disability claim.  The Board 
has limited its review of the Veteran's claims accordingly.


FINDINGS OF FACT

1.  In a final August 2004 rating decision, the RO denied the 
claim of entitlement to service connection for a right 
shoulder disability.  It was held that there was no 
indication of complaints, treatment or diagnosis of a right 
shoulder disability in service, and no evidence that the 
Veteran's current right shoulder disability originated during 
active duty service.  She was notified and did not appeal.

2.  The evidence associated with the claims file subsequent 
to the August 2004 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the RO provided 
the Veteran with proper notice, including Kent and Dingess-
compliant notice, by letter mailed in November 2007, prior to 
the initial adjudication of the claim.  

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records are on file, as are VA outpatient 
treatment records and treatment records from those non-VA 
medical providers identified by the Veteran as having 
relevant records.  Neither the Veteran nor her representative 
has identified any other outstanding evidence, to include 
medical records, which could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.

The Board acknowledges that the RO has not provided the 
Veteran with a VA examination to determine the etiology of 
her right shoulder disability, but notes that VA has no 
obligation to provide such an examination if new and material 
evidence has not been presented.  See 38 C.F.R. § 3.159 
(c)(4).  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009)

Analysis

The Veteran was initially denied service connection for a 
right shoulder disability in an August 2004 rating decision.  
She now seeks to reopen this claim.

The pertinent evidence of record at the time of the August 
2004 rating decision consisted of the Veteran's service 
treatment records from her period of active duty for training 
in 1986 and 1987 which contain no notation of a complaint or 
injury pertaining to the right shoulder, a VA examination 
from January 2004 noting a diagnosis right shoulder sprain 
and strain, records from Essington Chiropractic discussing 
the Veteran's back problems, and a statement from the Veteran 
indicating that she injured her right shoulder during a fall 
in service in Germany.  The RO denied service connection for 
a right shoulder disability, finding that service treatment 
records did not indicate complaints, treatment, or diagnosis 
of a right shoulder condition, and there was no evidence 
showing that the Veteran's current right shoulder condition 
originated during her period of active duty service.

Since the August 2004 rating decision, the following 
additional evidence was added to the record:  a letter from 
private physician Dr. P. from October 2007, a VA examination 
from December 2007, and VA outpatient treatment records from 
2005 through 2008.   

The statement from Dr. P. indicates that the Veteran suffers 
from right tennis elbow.  During the December 2007 VA 
examination, the Veteran continued to claim that she fell 
from a truck in service and injured her right wrist and right 
upper extremity.  A diagnosis of chronic right upper 
extremity pain due to right cervical radiculopathy was 
assigned.  While these medical records continue to document 
the presence of a right shoulder or right upper extremity 
disability, they are essentially cumulative in nature since 
they continue to show the presence of this disability many 
years following the Veteran's discharge from active duty 
training and do not provide a nexus between the current 
disability and the Veteran's active duty service.

VA outpatient treatment records from 2005 through 2008 reveal 
that the Veteran continued to complain of right shoulder 
pain.  In July 2007, the Veteran again reported that she fell 
from a truck while in service and suffered a right shoulder 
and wrist injury.  A history of right shoulder pain since an 
injury 15 years ago was noted, while radiographic images of 
the right shoulder yielded negative results.  A neurology 
evaluation from January 2008 noted that the Veteran continued 
to report that she injured her right shoulder as the result 
of a fall from a truck in service.  A history of trauma 20 
years ago was also noted. 

The Board likewise finds that these outpatient records do not 
constitute new and material evidence.  While some entries 
reference a history of injury during active duty service, and 
continuous pain since that initial injury, these account 
appear to be based a history provided by the Veteran and are 
thus not material.  In this respect, that Board notes that a 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, these records do not related to an unestablished 
fact necessary to substantiate the claim, as they do not 
provide competent medical evidence of a nexus between the 
Veteran's current right shoulder disability and active duty 
service.  In addition, the Veteran's statements relating her 
right shoulder disability to an in-service fall were 
previously considered in the August 2004 rating decision and 
are therefore cumulative.

In conclusion, the evidence received since the August 2004 
rating decision is cumulative of evidence already considered 
in the prior final denial, does not relate to an 
unestablished fact necessary to substantiate the claim, or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is not new and 
material, and reopening of the claim is not in order.



ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a right 
shoulder disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


